19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orisha KAMMEFA, Plaintiff Appellant,v.MARYLAND DEPARTMENT OF AGRICULTURE;  Wayne Cawley;  RobertWalker;  Douglas Wilson;  Craig Nielsen;  ThomasFilbert, Defendants Appellees.
No. 93-2580.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided March 31, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-2898)
Orisha Kammefa, appellant pro se.
D.Md.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Orisha Kammefa appeals the district court's order dismissing her employment discrimination action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kammefa v. Maryland Dep't of Agriculture, No. CA-93-2898 (D. Md. Nov. 9, 1993);   see generally McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED